As filed with the Securities and Exchange Commission on September 17, 2010 Securities Act File No. 2-10685 Investment Company Act File No. 811-00214 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 126 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. /X/ (Check Appropriate Box or Boxes) SENTINEL GROUP FUNDS, INC. (Exact Name of Registrant as Specified in Charter) National Life Drive Montpelier, Vermont 05604 (Address of Principal Executive Offices) (Zip Code) (802) 229-7410 (Registrant's Telephone Number, including Area Code) Lisa Muller, Esq. Copy to: c/o Sentinel Asset Management, Inc. John A. MacKinnon, Esq. National Life Drive Sidley Austin llp Montpelier, Vermont 05604 787 Seventh Avenue New York, New York 10019 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph(b) ¨ on (date) pursuant to paragraph(b) ¨ 60 days after filing pursuant to paragraph(a)(1) ¨ on (date) pursuant to paragraph(a)(1) ¨ 75 days after filing pursuant to paragraph(a)(2) þ on December 15, 2010 pursuant to paragraph(a)(2) of Rule485. If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Common Stock, par value $.01 per share. 1 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDSEPTEMBER17,2010 Sentinel Funds Prospectus Dated , 2010 ClassA, Class C and Class I Ticker Symbols Fund ClassA ClassC Class I Sentinel Total Return Bond Fund This prospectus contains information you should know before investing, including information about risks. Please read it before you invest and keep it for future reference. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Sentinel Funds National Life Drive Montpelier, VT 05604 2 Table of Contents Fund Summary 4 Sentinel Total Return Bond Fund 4 Additional Information About The Fund 8 Investment Objectives and Strategies 8 Investment Risks 9 Disclosure of Portfolio Securities 12 Share Classes 13 Purchasing, Selling and Exchanging Fund Shares 19 Pricing Fund Shares 26 Dividends, Capital Gains and Taxes 27 Index Description 28 Management of the Fund 28 Householding and Electronic Delivery of Documents 29 Financial Highlights 29 3 Fund Summary Sentinel Total Return Bond Fund Investment Objective The Fund seeks maximum investment return through a combination of current income and capital appreciation. The Funds investment objective may be changed without shareholder approval. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in shares of the Sentinel Funds that include ClassA shares. More information about these and other discounts is available from your financial professional and in the section entitled Share Classes on page [] of the Funds prospectus and How to Purchase Shares and Reduce Sales Charges on page [] of the Funds statement of additional information. Shareholder Fees ( fees paid directly from your investment ) Class A Class C Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.25% None None Maximum Deferred Sales Charge (Load) (as a percentage of purchase price or redemption proceeds, whichever is less) None * 1.00% None Redemption Fees (as a percentage of amounts redeemed or exchanged within 30 days) None None None Annual Fund Operating Expenses ( expenses that you pay each year as a percentage of the value of your investment ) Class A Class C Class I Management Fee 0.55% 0.55% 0.55% Distribution and/or Service (12b-1) Fees 0.20% 1.00% None Other Expenses 1 0.31% 0.31% 0.21% Total Annual Fund Operating Expenses 1.06% 1.86% 0.76% * You pay a deferred sales charge of 1% on certain redemptions of ClassA shares made within twelve months of purchase if you bought them without an initial sales charge as part of an investment of $500,000 or more. 1 Other expenses are based on estimated amounts for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class * 1 year 3 years Class A $ 331 $ 555 Class C Class I 78 * Based on estimates for the current fiscal year. 4 You would pay the following expenses if you did not redeem your shares: Class * 1 year 3 years Class C $ 189 $ 585 * Based on estimates for the current fiscal year. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. Principal Investment Strategies The Fund intends to achieve its investment objective by investing in fixed-income securities and in related derivatives. The Fund invests primarily in investment grade bonds. At least 80% of the Funds assets will normally be invested in the following types of bonds and related derivatives: 1. Corporate bonds of varying maturities issued by various U.S. and non-U.S. private-sector entities denominated in U.S. dollars and foreign currencies. 2. Debt securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities, and by non-U.S. sovereign and quasi-sovereign entities. 3. T axable or tax-exempt municipal securities. The average portfolio duration of this Fund normally varies within two years (plus or minus) of the modified adjusted duration of the Barclays Capital U.S. Aggregate Index, which as of August 31, 2010 was 4.12 years. The Fund may use derivative instruments (e.g., futures, options and swap agreements) for hedging purposes, and for other investment purposes such as replicating permitted investments, as long as such investments do not have the effect of leveraging portfolio risks. The Fund is not required to use hedging and may choose not to do so. The Fund utilizes an active trading approach, which may result in portfolio turnover greater than 100%. Principal Investment Risks You could lose money by investing in the Fund. The following is a summary description of the principal risks of investing in the Fund: · Derivatives Risk . Derivative investments involve counterparty risk (the risk that the counterparty of the derivative transaction will be unable to honor its financial obligation to the Fund), basis risk (the risk that the derivative instrument will not fully offset the underlying positions), and liquidity risk (the risk that the Fund cannot sell the derivative instrument because of an illiquid secondary market). In addition, the portfolio managers may incorrectly forecast the values of securities, currencies or interest rates or other economic factors in using derivatives for the Fund. · Emerging Markets Risk . The risks of foreign investments are usually much greater for the emerging markets. Investments in emerging markets may be considered speculative. Emerging markets are riskier because they develop unevenly and may never fully develop. · Foreign Banks and Securities Depositories Risk . Some foreign banks and securities depositories in which the Fund generally holds its foreign securities may be recently organized or new to the foreign custody business. In addition, there may be limited or no regulatory oversight over their operations. Also, the laws of certain countries may put limits on the Funds ability to recover its assets if a foreign bank, depository or issuer of a security, or any of their agents, goes bankrupt. · General Fixed-Income Securities Risk . The market prices of bonds, including those issued by the U.S. government, go up as interest rates fall, and go down as interest rates rise. As a result, the net asset value of the Fund will fluctuate with conditions in the bond markets. In the case of corporate bonds and commercial paper, values may fluctuate as perceptions of credit quality change. In addition, investment grade bonds may be downgraded or default. During periods of declining interest rates, or for other reasons, bonds may be called, or redeemed, by the bond issuer prior to the bonds maturity date, resulting in the Fund receiving payment earlier than expected. This may reduce the Funds income if the proceeds are reinvested at a lower interest rate. 5 · General Foreign Securities Risk . Investments in foreign securities may be affected unfavorably by changes in currency rates or exchange control regulations, or political or social instability in the particular foreign country or region. The Fund is not required to hedge against changes in foreign currency exchange rates. · Government Securities Risk . Economic, business, or political developments may affect the ability of government-sponsored guarantors to repay principal and to make interest payments on the securities in which the Fund invests. In addition, certain of these securities, including those issued or guaranteed by FNMA (Federal National Mortgage Association, or Fannie Mae) and FHLMC (Federal Home Loan Mortgage Corporation, or Freddie Mac), are not backed by the full faith and credit of the U.S. government. · Lower-Quality Bonds Risk . Bonds with lower credit ratings are more speculative and likely to default than higher-quality bonds. Lower-rated bond values also tend to fluctuate more widely in value. · Mortgage-Backed Securities Risk . Mortgage-backed securities represent interests in pools of mortgages and are subject to certain additional risks. When interest rates rise, certain obligations will be paid off by the obligor more slowly than anticipated causing the value of these securities to fall. This is known as extension risk. In addition, adjustable and fixed rate mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of the Fund because the Fund may have to reinvest that money at the lower prevailing interest rates. These securities also are subject to risk of default on the underlying mortgage, particularly during periods of economic downturn. · Municipal Securities Risk . Municipal securities can be significantly affected by political changes as well as uncertainties in the municipal market related to taxation, legislative changes, or the rights of municipal security holders. · Portfolio Turnover Risk . An active trading approach increases the Funds costs and may reduce the Funds performance. It may also increase the amount of capital gains tax that you have to pay on the Funds returns. Performance Because the Fund has not commenced operations, performance information an investor would find useful in evaluating the risks of investing in the Fund is not provided. Management Investment Adviser . Sentinel Asset Management, Inc. (Sentinel) is the investment adviser to the Fund. Portfolio Managers . David M. Brownlee, Senior Vice President with Sentinel, and Jason Doiron, Senior Vice President with Sentinel, have co-managed the Fund since its inception in 2010. Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any day that the New York Stock Exchange is open for business by written request, wire transfer, telephone or online. By mail Sentinel Administrative Services, Inc. P.O. Box 1499 Montpelier, VT 05601-1499 By telephone: 1-800-282-FUND (3863). Redemptions by telephone are only permitted upon previously receiving appropriate authorization. Online: If you already have an account and have elected to do so, you may purchase or redeem shares of the Fund by accessing the Funds website at www.sentinelinvestments.com . Investors who wish to purchase or redeem Fund shares by wire transfer should contact the Fund at 1-800-282-FUND (3863). Investors who wish to purchase, exchange or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Retirement Accounts All Other Accounts Automatic Investment Plan Initial Subsequent Initial Subsequent Class A Class C 6 Class I: Class I shares are only available to institutional investors, with certain limited exceptions. There is a $1 million initial investment minimum for institutional investors, with certain exceptions. Tax Information Dividends and capital gain distributions you receive from the Fund may be subject to federal income taxes and may be taxed as ordinary income or capital gains, unless you are a tax-exempt investor or are investing through a retirement plan, in which case you may be subject to federal income tax upon withdrawal from such tax deferred arrangements. In addition, dividends and capital gain distributions you receive from the Fund may also be subject to state and local taxes. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 7 Additional Information About The Fund Investment Objectives and Strategies Sentinel Total Return Bond Fund Investment Objective The Fund seeks maximum investment return through a combination of current income and capital appreciation. The Funds investment objective may be changed without shareholder approval. Principal Investment Strategies The Fund intends to achieve its investment objective by investing in fixed-income securities and in related derivatives. The Fund invests primarily in investment grade bonds. At least 80% of the Funds assets will normally be invested in the following types of bonds and related derivatives: Corporate bonds of varying maturities issued by various U.S. and non-U.S. private-sector entities denominated in U.S. dollars and foreign currencies. Debt securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities, and by non-U.S. sovereign and quasi-sovereign entities. T axable or tax-exempt municipal securities. The average portfolio duration of this Fund normally varies within two years (plus or minus) of the modified adjusted duration of the Barclays Capital U.S. Aggregate Index, which as of August 31, 2010 was 4.12 years. The Funds policy of investing, under normal circumstances, at least 80% of its assets in bonds and related derivatives is a non-fundamental policy that may not be changed without 60 days prior notice to the Funds shareholders. The fixed-income securities in which the Fund may invest include, among other things, corporate bonds and other debt securities, U.S. government securities, commercial paper, zero-coupon securities, mortgage-related securities (including senior and junior loans, mortgage dollar rolls, stripped mortgage-related securities, and collateralized mortgage obligations) and other asset-backed securities, when-issued securities, real estate investment trusts (REITs), Rule 144A securities, structured notes, repurchase agreements and convertible securities. The Fund may also invest in other fixed-income securities, such as straight or convertible debt securities and straight or convertible preferred stocks. The Fund will invest no more than 50% of its total assets in lower quality bonds, sometimes called junk bonds. These bonds, because of the greater possibility that the issuers will default, are not investment grade - that is, they are rated below BBB by Standard & Poors or below Baa by Moodys, or are unrated but considered by Sentinel to be of comparable credit quality. Up to 25% of the Funds net assets may be invested in securities within a single industry. The Fund utilizes an active trading approach, which may result in portfolio turnover greater than 100%. The Fund may use derivative instruments (e.g., futures, options and swap agreements) for hedging purposes, and for other investment purposes such as replicating permitted investments, as long as such investments do not have the effect of leveraging portfolio risks. The Fund is not required to use hedging and may choose not to do so. The Fund may engage in dollar roll transactions. In a dollar roll, a Fund sells mortgage-backed or U.S. Treasury securities for delivery in the current month, and simultaneously contracts to buy back securities of the same type, coupon and maturity on a predetermined future date. During the roll period, a Fund forgoes principal and interest paid on the mortgage-backed or U.S. Treasury securities. In return, a Fund receives the difference between the current sales price and the lower forward price for the future purchase (often referred to as the drop), and interest earned on the cash proceeds of the initial sale. A covered roll is a specific type of dollar roll in which the proceeds of a dollar roll are held in a separate account and invested only in high-grade, money-market instruments. The Fund may only invest in covered rolls. 8 The Fund may invest in repurchase agreements, provided the counterparty maintains the value of the underlying securities at not less than 102% of the repurchase price stated in the agreement. Under a repurchase agreement, a Fund purchases bonds and simultaneously agrees to resell these bonds to a counterparty at a prearranged time and specific price. From time to time, the Fund may invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if Sentinel believes that adverse market or other conditions warrant. This strategy is an attempt to protect the Funds assets from a temporary unacceptable risk of loss. If the Fund takes a temporary defensive position, it may not achieve its investment objective. Investment Risks We cannot guarantee that the Funds investment objective will be achieved. You can find additional information about the investment risks of the Fund in the Funds Statement of Additional Information, which is incorporated by reference into (is legally made a part of) this Prospectus. You can get a free copy of the Statement of Additional Information by calling 1-800-282-FUND (3863), or by writing to Sentinel Administrative Services, Inc. at P.O. Box 1499, Montpelier, VT 05601-1499. The Fund is not guaranteed or insured by the U.S. government. The value of the Funds shares is expected to fluctuate. Principal Fixed-Income Securities Risks Derivatives Risk. The Fund may use derivatives, which are financial contracts whose value depends upon or is derived from the value of an underlying asset, reference rate, or index. Examples of derivatives include options, futures, swap transactions and foreign currency transactions. The Fund may (but is not required to) use derivatives as part of a strategy designed to reduce exposure to other risks, such as risks associated with changes in interest rates or currency risk (hedging). The Fund may also use derivatives for other investment purposes, such as replicating permitted investments, so long as such investments do not have the effect of leveraging portfolio risks. Use of derivatives may reduce the Funds return and increase the volatility in movements in the Funds net asset value. Derivative investments involve counterparty risk (the risk that the counterparty of the derivative transaction will be unable to honor its financial obligation to the Fund), basis risk (the risk that the derivative instrument will not fully offset the underlying positions), and liquidity risk (the risk that the Fund cannot sell the derivative instrument because of an illiquid secondary market). In addition, the portfolio managers may incorrectly forecast the values of securities, currencies or interest rates or other economic factors in using derivatives for the Fund. Forward foreign currency exchange contracts do not eliminate fluctuations in the value of non-U.S. securities but rather allow the Fund to establish a fixed rate of exchange for a future point in time. Use of these contracts can have the effect of reducing returns and minimizing opportunities for gain. General Fixed-Income Securities Risk . The market prices of bonds, including those issued by the U.S. government, go up as interest rates fall, and go down as interest rates rise. As a result, the net asset value of the shares of the Fund will fluctuate with conditions in the bond markets. Bonds with longer maturities and longer durations (a measure of a bonds sensitivity to changes in interest rates) generally are subject to greater price fluctuation due to interest-rate changes than bonds with shorter maturities or shorter durations. While considered investment-grade, bonds in the fourth highest rating category of Moodys and Standard & Poors may have more speculative characteristics and may be more likely to be downgraded than bonds rated in the three highest rating categories. Government Securities Risk . Economic, business, or political developments may affect the ability of government-sponsored guarantors, such as the Federal National Mortgage Association (FNMA, or Fannie Mae), the Federal Farm Credit Bank (FFCB), Federal Home Loan Bank system (FHLB) and Federal Home Loan Mortgage Corporation (FHLMC, or Freddie Mac), to repay principal and to make interest payments on the securities in which the Fund invests. In addition, certain of these securities, including those guaranteed by FNMA, FFCB, FHLB and FHLMC, are not backed by the full faith and credit of the U.S. government. In addition, if prevailing interest rates are below the rates on the mortgages, the mortgage borrowers are more likely to refinance their mortgages than if interest rates are at or above the interest rates on the mortgages. Faster prepayments will reduce the potential of the mortgage-backed securities to rise in value during periods of falling interest rates, while the risk of falling value during periods of rising interest rates may be comparable to or higher than other bonds of similar maturities. 9 Lower-Quality Bonds Risk . The lower-quality bonds in which the Fund invests generally have higher nominal or effective interest rates than higher-quality bonds. Lower-quality bonds may pay interest at fixed, floating or adjustable rates. The value of floating or adjustable rate bonds is less likely to be adversely affected by interest-rate changes than fixed rate bonds. However, if interest rates fall, the Fund may earn less income if it holds floating or adjustable rate bonds. Lower-rated bonds are more speculative and likely to default than higher-quality bonds. Lower-rated bond values also tend to fluctuate more widely in value, for several reasons. An economic downturn may have a greater impact on the ability of issuers with less financial strength to make their bond payments. These bonds may not be traded as actively. Their prices may respond more adversely to negative publicity and investor perceptions. If trading in lower-rated bonds becomes less active, the Fund may have more difficulty in valuing these bonds. Success in investing in junk bonds depends heavily on Sentinels credit analysis. Lower-rated bonds are also more sensitive than other debt securities to adverse business developments affecting specific issuers. The risk of loss due to default by the issuer of a lower-quality bond may be significantly greater than the risk for higher rated bonds because lower-quality bonds are more likely to be unsecured and may be subordinated to other creditors. If a bond defaults, the Fund may incur additional expenses in seeking a recovery or participating in a restructuring. Lower-quality bonds also may have call features that permit the issuer to repurchase the securities from the Fund before their maturity. If a call is exercised during a period of declining interest rates, the Fund would probably have to replace the called bonds with lower-yielding bonds, and the Funds investment income would go down. Mortgage-Backed Securities Risk . Mortgage-backed securities (residential and commercial) represent interests in pools of mortgages held in trust and differ from traditional fixed-income securities and are subject to certain additional risks. Like traditional fixed-income securities, when interest rates fall the value of mortgage-backed securities typically increases, and when interest rates increase, the value of mortgage-backed securities typically decreases. However, when interest rates rise, certain obligations will be paid off by the obligor more slowly than anticipated causing the value of these securities to fall. This is known as extension risk. As a result, in a period of rising interest rates, mortgage-backed securities may exhibit additional volatility and may lose value. In addition, the principal on mortgage-backed securities may normally be prepaid at any time, which will reduce the yield and market value, When interest rates decline, borrowers may pay off their mortgages sooner than expected and the Fund may have to invest the proceeds in securities with lower yields. This is known as prepayment risk. Prepayment reduces the yield to maturity and the average life of the asset-backed securities. Movements in interest rates (both increases and decreases) may quickly and significantly reduce the value of certain mortgage-backed securities. The residential mortgage market in the United States has experienced difficulties recently that may adversely affect the performance and market value of certain of the Funds mortgage-related investments. The mortgage market in the United States recently has experienced difficulties that may adversely affect the performance and market value of certain of the Funds mortgage-related investments. Delinquencies and losses on mortgage loans (including subprime and second-lien mortgage loans) generally have increased recently and may continue to increase, and a decline in or flattening of real-estate values (as has recently been experienced and may continue to be experienced in many housing markets) may exacerbate such delinquencies and losses. Also, a number of mortgage loan originators have recently experienced serious financial difficulties or bankruptcy. Reduced investor demand for mortgage loans and mortgage-related securities and increased investor yield requirements have caused limited liquidity in the secondary market for mortgage-related securities, which can adversely affect the market value of mortgage-related securities. It is possible that such limited liquidity in such secondary markets could continue or worsen. Principal Foreign Securities Risks General Foreign Securities Risk . Investing in foreign securities involves certain special risks in addition to those associated with U.S. securities. For example, the Fund may be affected favorably or unfavorably by changes in currency rates or exchange control regulations. Foreign markets may have less active trading volume than those in the United States, and values may fluctuate more as a result. If the Fund had to sell securities to meet unanticipated cash requirements, it might be forced to accept lower prices. There may be less supervision and regulation of foreign exchanges. Foreign companies generally release less financial information than comparable U.S. companies. Furthermore, foreign companies generally are not subject to uniform accounting, auditing and financial reporting requirements. Other possible risks include seizing of assets by foreign governments, high and changing taxes and withholding taxes imposed by foreign governments on dividend and/or interest payments, difficulty enforcing judgments against foreign issuers, political or social instability, or diplomatic developments that could affect U.S. investments in those countries. The Fund is not required to hedge against changes in foreign currency exchange rates. Emerging Markets Risk . The risks of foreign investments are usually much greater for the emerging markets in which the Fund may invest. Investments in emerging markets may be considered speculative. Emerging markets include those in countries defined as emerging or developing by the World Bank, the International Finance Corporation or the United Nations. Emerging markets are riskier because they develop unevenly and may never fully develop. They are more likely to experience hyperinflation and currency devaluations, which adversely affect returns to U.S. investors. In addition, the securities markets in many of these countries have far lower trading volumes and less liquidity than developed markets. Because these markets are so small, investments in them may be more likely to suffer sharp and frequent price changes or long-term price depression because of adverse publicity, investor perceptions or the actions of a few large investors. In addition, traditional measures of investment values used in the United States, such as price-to-earnings ratios, may not apply to certain small markets. 10 Many emerging markets have histories of political instability and abrupt changes in policies. As a result, their governments are more likely to take actions that are hostile or detrimental to private enterprise or foreign investment than those of more developed countries. Certain emerging markets may also face other significant internal or external risks, including the risk of war, and ethnic, religious and racial conflicts. In addition, governments in many emerging market countries participate to a significant degree in their economies and securities markets, which may impair investment and economic growth.
